Case 1:20-cv-25081-XXXX Document 1 Entered on FLSD Docket 12/14/2020 Page 1 of 31




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

   CANOBINOTI, LLC and                                              Case No. ____________
   DAVID OCOMO,

          Plaintiffs,

   v.

   RICHARD WOODS, REAL ESTATE ACQUISITION
   DEVELOPMENT SALES, LLC d/b/a READS-
   HEALTHCARE, LLC, THE LIONS GROUP, LLC
   JAKE YANG, JO ANN MAKOUS, C&A LOGISTIX,
   LLC, NATALIE MAKOUS and LEAH COX,

         Defendants.
   ______________________________________/

                                            COMPLAINT

         Plaintiffs, Canobinoti, LLC and David Ocomo, sue Defendants, Richard Woods, Reads-

  Healthcare, LLC, The Lions Group, LLC, Jake Yang, Jo Ann Makous, C&A Logistix, LLC,

  Natalie Makous and Leah Cox, and allege the following:

                            I.      PARTIES, JURISDICTION, AND VENUE

         1.      Plaintiff Canobinoti, LLC (“Canobinoti”) is a Delaware limited liability company.

  It has one member, which is David Ocomo. David Ocomo is a citizen of the State of Florida.

         2.      Plaintiff David Ocomo is sui juris and resides in Miami-Dade County.

         3.      Defendant Richard Woods is sui juris and resides in Dallas Fort-Worth, Texas.

  There is personal jurisdiction over Richard Woods because, among other things, Richard Woods

  operates, conducts, engages in or carries on a business or business venture in the State of Florida,

  committed multiple intentional tortious acts within Florida as set forth herein, caused injury to

  persons or property within Florida arising out of an act or omission by Richard Woods outside of
Case 1:20-cv-25081-XXXX Document 1 Entered on FLSD Docket 12/14/2020 Page 2 of 31




  Florida while at or about the time of the injury either engaging in solicitation of service activities

  within this state, and breached a contract within Florida by failing to perform acts required by the

  contract to be performed in Florida. Fla. Stat. §§ 48.193(1)(a)(1), (2), (6), (7). Richard Woods is

  also subject to personal jurisdiction because he has engaged in substantial and not isolated activity

  within this state. Fla. Stat. § 48.193(1)(b)(2). Moreover, Richard Woods is subject to personal

  jurisdiction because he purposefully directed his activities to residents of the State of Florida,

  including Plaintiffs, and this litigation results from injuries which directly arise out of or relate to

  those activities.

          4.      Defendant Real Estate Acquisition Development Sales, LLC d/b/a READS-

  Healthcare, LLC (“READS”) is a Delaware limited liability company. Upon information and

  belief, each of the members of READS are citizens of the State of Texas. There is personal

  jurisdiction over READS because, among other things, READS operates, conducts, engages in or

  carries on a business or business venture in the State of Florida, committed multiple intentional

  tortious acts within Florida, as set forth herein, caused injury to persons or property within Florida

  arising out of an act or omission by READS outside of Florida, while at or about the time of the

  injury either engaging in solicitation of service activities within this state, and breached a contract

  within Florida by failing to perform acts required by the contract to be performed in Florida. Fla.

  Stat. §§ 48.193(1)(a)(1), (2), (6), (7). READS is also subject to personal jurisdiction because it

  has engaged in substantial and not isolated activity within this state. Fla. Stat. § 48.193(1)(b)(2).

  Moreover, READS is subject to personal jurisdiction because READS purposefully directed its

  activities to residents of the State of Florida, including Plaintiffs, and this litigation results from

  injuries which directly arise out of or relate to those activities.



                                                      2
Case 1:20-cv-25081-XXXX Document 1 Entered on FLSD Docket 12/14/2020 Page 3 of 31




          5.      Defendant The Lions Group, LLC (“Lions Group”) is a Maryland limited liability

  corporation with its principal place of business at 9115C Bursa Road, Suite C, Laurel MD 20723.

  Upon information and belief, each of the members of Lions Group are citizens of Washington,

  D.C. There is personal jurisdiction over Lions Group because, among other things, Lions Group

  operates, conducts, engages in or carries on a business or business venture in the State of Florida,

  committed multiple intentional tortious acts within Florida, as set forth herein, caused injury to

  persons or property within Florida arising out of an act or omission by Lions Group outside of

  Florida, while at or about the time of the injury either engaging in solicitation of service activities

  within this state, and breached a contract within Florida by failing to perform acts required by the

  contract to be performed in Florida. Fla. Stat. §§ 48.193(1)(a)(1), (2), (6), (7). Lions Group is

  also subject to personal jurisdiction because it has engaged in substantial and not isolated activity

  within this state. Fla. Stat. § 48.193(1)(b)(2). Moreover, Lions Group is subject to personal

  jurisdiction because Lions Group purposefully directed its activities to residents of the State of

  Florida, including Plaintiffs, and this litigation results from injuries which directly arise out of or

  relate to those activities.

          6.      Defendant Jake Yang is sui juris and upon information and belief resides in

  Washington, D.C. There is personal jurisdiction over Jake Yang because, among other things,

  Jake Yang operates, conducts, engages in or carries on a business or business venture in the State

  of Florida, committed multiple intentional tortious acts within Florida as set forth herein, caused

  injury to persons or property within Florida arising out of an act or omission by Jake Yang outside

  of Florida while at or about the time of the injury either engaging in solicitation of service activities

  within this state, and breached a contract within Florida by failing to perform acts required by the

  contract to be performed in Florida. Fla. Stat. §§ 48.193(1)(a)(1), (2), (6), (7). Jake Yang is also

                                                     3
Case 1:20-cv-25081-XXXX Document 1 Entered on FLSD Docket 12/14/2020 Page 4 of 31




  subject to personal jurisdiction because he has engaged in substantial and not isolated activity

  within this state. Fla. Stat. § 48.193(1)(b)(2). Moreover, Jake Yang is subject to personal

  jurisdiction because he purposefully directed his activities to residents of the State of Florida,

  including Plaintiffs, and this litigation results from injuries which directly arise out of or relate to

  those activities.

          7.      Defendant Jo Ann Makous is sui juris and resides in Los Angeles, California. There

  is personal jurisdiction over Jo Ann Makous because, among other things, Jo Ann Makous

  operates, conducts, engages in or carries on a business or business venture in the State of Florida,

  committed multiple intentional tortious acts within Florida as set forth herein, caused injury to

  persons or property within Florida arising out of an act or omission by Jo Ann Makous outside of

  Florida while at or about the time of the injury either engaging in solicitation of service activities

  within this state, and breached a contract within Florida by failing to perform acts required by the

  contract to be performed in Florida. Fla. Stat. §§ 48.193(1)(a)(1), (2), (6), (7). Jo Ann Makous is

  also subject to personal jurisdiction because she has engaged in substantial and not isolated activity

  within this state. Fla. Stat. § 48.193(1)(b)(2). Moreover, Jo Ann Makous is subject to personal

  jurisdiction because she purposefully directed her activities to residents of the State of Florida,

  including Plaintiffs, and this litigation results from injuries which directly arise out of or relate to

  those activities.

          8.      Defendant C&A Logistix, LLC (“C&A Logistix”) is a California limited liability

  company with its principal place of business located at 1411 N Highland Avenue, #216, Los

  Angeles, CA, 90028. Upon information and belief, each of the members of C&A Logistix is a

  citizen of the State of California. There is personal jurisdiction over C&A Logistix because,

  among other things, C&A Logistix operates, conducts, engages in or carries on a business or

                                                     4
Case 1:20-cv-25081-XXXX Document 1 Entered on FLSD Docket 12/14/2020 Page 5 of 31




  business venture in the State of Florida, committed multiple intentional tortious acts within Florida

  as set forth herein, caused injury to persons or property within Florida arising out of an act or

  omission by C&A Logistix outside of Florida while at or about the time of the injury either

  engaging in solicitation of service activities within this state, and breached a contract within

  Florida by failing to perform acts required by the contract to be performed in Florida. Fla. Stat.

  §§ 48.193(1)(a)(1), (2), (6), (7). C&A Logistix is also subject to personal jurisdiction because it

  has engaged in substantial and not isolated activity within this state. Fla. Stat. § 48.193(1)(b)(2).

  Moreover, C&A Logistix is subject to personal jurisdiction because C&A Logistix purposefully

  directed its activities to residents of the State of Florida, including Plaintiffs, and this litigation

  results from injuries which directly arise out of or relate to those activities.

          9.      Defendant Natalie Makous is sui juris and resides in Los Angeles, California.

  There is personal jurisdiction over Natalie Makous because, among other things, Natalie Makous

  operates, conducts, engages in or carries on a business or business venture in the State of Florida,

  committed multiple intentional tortious acts within Florida as set forth herein, caused injury to

  persons or property within Florida arising out of an act or omission by Natalie Makous outside of

  Florida while at or about the time of the injury either engaging in solicitation of service activities

  within this state, and breached a contract within Florida by failing to perform acts required by the

  contract to be performed in Florida. Fla. Stat. §§ 48.193(1)(a)(1), (2), (6), (7). Natalie Makous is

  also subject to personal jurisdiction because she has engaged in substantial and not isolated activity

  within this state. Fla. Stat. § 48.193(1)(b)(2). Moreover, Natalie Makous is subject to personal

  jurisdiction because she purposefully directed her activities to residents of the State of Florida,

  including Plaintiffs, and this litigation results from injuries which directly arise out of or relate to

  those activities.

                                                     5
Case 1:20-cv-25081-XXXX Document 1 Entered on FLSD Docket 12/14/2020 Page 6 of 31




          10.     Defendant Leah Cox is sui juris and resides in London, England. There is personal

  jurisdiction over Leah Cox because, among other things, Leah Cox operates, conducts, engages in

  or carries on a business or business venture in the State of Florida, committed multiple intentional

  tortious acts within Florida as set forth herein, caused injury to persons or property within Florida

  arising out of an act or omission by Leah Cox outside of Florida while at or about the time of the

  injury either engaging in solicitation of service activities within this state, and breached a contract

  within Florida by failing to perform acts required by the contract to be performed in Florida. Fla.

  Stat. §§ 48.193(1)(a)(1), (2), (6), (7). Leah Cox is also subject to personal jurisdiction because she

  has engaged in substantial and not isolated activity within this state. Fla. Stat. § 48.193(1)(b)(2).

  Moreover, Leah Cox is subject to personal jurisdiction because she purposefully directed her

  activities to residents of the State of Florida, including Plaintiffs, and this litigation results from

  injuries which directly arise out of or relate to those activities.

          11.     This Court has subject matter jurisdiction over this action because the matter in

  controversy exceeds the sum of $75,000.00, exclusive of interest, costs, and fees.

          12.     Venue is proper under 28 U.S.C. §§ 1391(b)(2) and 1391(b)(3) because a

  substantial pat of the events or omissions giving rise to this claim occurred in this district or,

  alternatively, because one or more defendants are subject to this Court’s personal jurisdiction.

                                    II.     GENERAL ALLEGATIONS

          13.     Beginning in August 2020, Plaintiffs leveraged their global connections to connect

  buyers and sellers of large quantities of personal protective equipment (“PPE”) products. This

  included reaching out to well-known and established personal connections as well as sourcing,

  contacting and verifying the legitimacy of purchasers and sellers of PPE.



                                                      6
Case 1:20-cv-25081-XXXX Document 1 Entered on FLSD Docket 12/14/2020 Page 7 of 31




         14.     To protect their proprietary interest in their contacts and to avoid being

  circumvented after disclosing their contacts, Mr. Ocomo, both individually and by and through his

  wholly owned company, Canobinoti, signed or was otherwise bound by and party to several Non-

  Circumvention and Non-Disclosure Agreements.

         15.     On August 24, 2020, Plaintiff, Richard Woods and READS signed a Mutual

  Confidentiality and Non-Disclosure Non-Circumention [sic] Agreement (the “August 24, 2020

  READS NCNDA”). A true and correct copy of the August 24, 2020 READS NCNDA is attached

  hereto as Exhibit A.

         16.     In reliance on the August 24, 2020 READS NCNDA, Plaintiffs introduced Richard

  Woods to a number of potential buyers of large quantities of PPE. One of these buyers was Lions

  Group. Richard Woods did not have any pre-existing relationship with Lions Group prior to being

  introduced to Lions Group by Plaintiff.

         17.     Richard Woods then reached out to potential purchasers and sellers of PPE, again

  using Plaintiffs’ contacts and connections.

         18.     Plaintiffs later introduced READS and its principal, Richard Woods, to the Lions

  Group, Jake Yang and Jo Ann Makous.

         19.     This introduction and each of Plaintiffs’ actions set forth herein, which took place

  in August and September 2020, were subject to the terms of the August 24, 2020 READS NCNDA.

  Moreover, the August 24, 2020 READS NCNDA prohibited Plaintiffs, Richard Woods, and

  READS from disclosing confidential information, including the names or contact information of

  any contacts, to third parties, and further prohibited its signatories from exploring or undertaking

  business transactions with any person or entity whose name was provided by any party to the

  NCNDA without prior written consent.

                                                   7
Case 1:20-cv-25081-XXXX Document 1 Entered on FLSD Docket 12/14/2020 Page 8 of 31




         20.     On September 24, 2020, Plaintiffs, Lions Group and Jake Yang, in both his

  individual capacity and in his capacity as Chief Executive Officer of Lions Group, signed a Mutual

  Confidentiality and Non-Disclosure Non-Circumention [sic] Agreement (the “September 24, 2020

  NCNDA”). The September 24, 2020 NCNDA designated Jo Ann Makous as the attorney

  representative for Lions Group and, therefore, also bound Jo Ann Makous. The September 24,

  2020 NCNDA is attached hereto as Exhibit B.

         21.     Similarly, the September 24, 2020 NCNDA prohibited each of its signatories from

  disclosing confidential information, including the names or contact information of any contacts,

  to third parties, and further prohibits its signatories from exploring or undertaking business

  transactions with any person or entity whose name was provided by any signatory or intended

  third-party beneficiary to the NCNDA without prior written consent.

         22.     After execution of and in reliance on the September 24, 2020 NCNDA, Plaintiffs

  performed additional work sourcing their connections to broker a transaction for the purchase and

  sale of PPE. The parties to the September 24, 2020 NCNDA intended that Plaintiffs’ contacts and

  work product be protected under the September 24, 2020 NCNDA, as set forth under the plain

  language of this contract.

         23.     From September 24, 2020 forward, Plaintiffs continued spearheading detailed

  discussions, along with high level strategic decisions and detail-oriented work to bring a

  transaction for billions of boxes of PPE to fruition. Plaintiffs’ efforts included identifying buyers

  seeking billions of boxes of Cranberry Evolve Nitrile Gloves, including Lions Group.

         24.     On September 24, 2020, Jo Ann Makous sent Mr. Ocomo a Letter of Attestation

  (“LOA”) on behalf of Lions Group, which certified that Lions Group has sufficient funds available

  for the purchase and funding of 2.5 billion boxes of Cranberry Nitrile Gloves.

                                                   8
Case 1:20-cv-25081-XXXX Document 1 Entered on FLSD Docket 12/14/2020 Page 9 of 31




         25.     On that same date, Lions Group provided Mr. Ocomo with a Letter of Intent

  (“LOI”) that it was ready, willing and able to purchase 2.5 billion boxes of Cranberry Nitrile

  Gloves, along with a Purchase Order for this quantity of PPE.

         26.     Based on the Letter of Attestation, Letter of Intent and Purchase Order, Plaintiffs

  and READS, through its principal, Richard Woods, continued to proceed with securing a seller for

  2.5 billion boxes of Cranberry Nitrile Examination Gloves.

         27.     In particular, Plaintiffs sent the LOA and LOI addressed to Mr. Ocomo to READS

  and Richard Woods, pursuant to the terms of the August 24, 2020 NCNDA.

         28.     In addition, after these efforts concerning the purchase and sale of 2.5 billion boxes

  of Cranberry Nitrile Gloves, Plaintiffs used their well-sourced connections to explore and

  consummate another transaction for the purchase and sale of 2 billion boxes of Cranberry Nitrile

  Gloves.

         29.     Defendants Jake Yang, Lions Group and Jo Ann Makous signed additional LOAs

  and LOIs, which READS and/or Richard Woods forwarded to a seller group which included Leah

  Cox, Eric Brady, Maury Lyon and an individual named Brandon.

         30.     Upon information and belief, at the end of September and beginning of October

  2020, Defendants began an orchestrated effort to circumvent Plaintiffs and consummate a

  transaction while excluding Plaintiffs.

         31.     In or around September or early October 2020, READS and its principal, Richard

  Woods, directly contacted the Lions Group, Jake Yang and/or Jo Ann Makous to consummate a

  transaction for the purchase and sale of Cranberry Nitrile Examination Gloves. These

  communications were made without Plaintiffs’ knowledge and/or consent.



                                                   9
Case 1:20-cv-25081-XXXX Document 1 Entered on FLSD Docket 12/14/2020 Page 10 of 31




          32.     In or around September or early October 2020, the Lions Group, Jake Yang and/or

   Jo Ann Makous also directly communicated with the seller group including Leah Cox, Eric Brady,

   Maury Lyon and an individual named Brandon, again to consummate a transaction for the purchase

   and sale of Cranberry Nitrile Examination Gloves. These communications were made without

   Plaintiffs’ knowledge and/or consent.

          33.     Moreover, throughout September and October 2020, Defendants took repeated,

   continuous and intentional overt acts to circumvent Plaintiffs and use Plaintiffs’ contacts,

   connections and work product to close one or multiple transactions for the purchase and sale of

   PPE, all while using the same or substantially similar LOAs and LOIs prepared by, commented

   on, and circulated by Plaintiffs to Defendants Richard Woods, READS, Lions Group, Jo Ann

   Makous, Natalie Makous and C&A Logistix.

          34.     Upon information and belief, Lions Group ultimately took actual or constructive

   possession of billions of boxes of medical gloves from the seller group including Leah Cox, Eric

   Brady, Maury Lyon and an individual named Brandon, without including or otherwise

   compensating Plaintiffs.

          35.     Upon information and belief, Lions Group and the remaining Defendants also

   furthered this and other transactions based on Plaintiffs’ contacts, connections and hard work.

          36.     This actual or constructive possession, or benefit to Defendants, would not have

   occurred but for Plaintiffs’ contacts, connections and hard work.

          37.     Accordingly, Plaintiffs are entitled to be compensated for Lions Group taking

   actual or constructive possession of billions of boxes of medical gloves, as well as for any benefit

   to Defendants furthering this and other transactions based on Plaintiffs’ contacts, connections and

   hard work.

                                                   10
Case 1:20-cv-25081-XXXX Document 1 Entered on FLSD Docket 12/14/2020 Page 11 of 31




          38.        Plaintiffs are further entitled to recover the full measure of their direct and actual

   damages due to breaches of the NCNDAs, the written and oral agreements between Defendants

   and Plaintiff, the fair market value of their work performed which benefitted Defendant, any and

   all consequential and special damages allowed under Florida law, and attorneys’ fees and costs as

   alleged herein.

          39.        However, Defendants have to date failed to compensate Plaintiffs for their damages

   and have instead refused to pay any monies whatsoever to Plaintiffs.

          40.        The terms of the August 24, 2020 READS NCNDA and September 24, 2020

   NCNDA provide for an award of costs and attorneys’ fees to the prevailing party in any dispute.

   Plaintiffs have retained undersigned counsel to represent it in this action and is required to pay

   them a reasonable fee.

          41.        All acts and omissions by Jo Ann Makous set out herein were performed by her on

   her own behalf, as well as principal and agent of Lions Group, whereby Jo Ann Makous was

   authorized by Lions Group to take or refrain from taking such acts. Jo Ann Makous was also a

   business participant in each of the transactions described herein, as well as others unknown to

   Plaintiffs, and therefore personally benefitted from and is liable for her tortious conduct described

   herein. Jo Ann Makous also brought her daughter, Natalie Makous, into the transaction to benefit

   from consummation of the transaction.

          42.        Moreover, all acts and omissions by Jake Yang set out herein were performed by

   him on his own behalf, as well as principal and agent of Lions Group, whereby Jake Yang was

   authorized by Lions Group to take or refrain from taking such acts.




                                                      11
Case 1:20-cv-25081-XXXX Document 1 Entered on FLSD Docket 12/14/2020 Page 12 of 31




          43.     In addition, all acts and omissions by Natalie Makous set out herein were performed

   by her on her own behalf, as well as principal and agent of C&A Logistix, whereby Natalie Makous

   was authorized by C&A Logistix to take or refrain from taking such acts.

                                         III.    CAUSES OF ACTION

                                                COUNT I
                                      Breach of Contract – NCNDA
                                           (against READS)

          44.     Plaintiffs incorporate the allegations preceding the first count of the Complaint as

   though fully set forth herein.

          45.     The August 24, 2020 READS NCNDA is a valid and binding contract between

   Plaintiffs and Defendants READS.

          46.     The August 24, 2020 READS NCNDA provides, in relevant part:

          3. CONFIDENTIALITY OBLIGATION.

             3.1 During the Term, the Recipient shall at all times:

             (a) Keep all of the Confidential Information strictly confidential and prevent any
             unauthorized access to, reproduction of, disclosure of, and/or use of the Confidential
             Information;

             (b) Disclose the Confidential Information only to those officers, directors, and/or
             employees of the Recipient who need to know such information in order to carry out
             the Purpose of Disclosure (collectively, “Representatives” or separately, a
             “Representative”). In the event the employment or appointment of any
             Representative is terminated, the Recipient agrees to use its best efforts to recover
             any Confidential Information in such Representative’s custody or control;

                                                 ...

          5. OWNERSHIP OF THE CONFIDENTIAL INFORMATION. The Recipient
          understands and agrees that all right, title, and interest in and to the Confidential
          Information shall be, and shall remain, vested in the Disclosing Party. Nothing in this
          Agreement (other than the right to review and evaluate the Confidential Information, solely
          for the Purpose of Disclosure), shall grant the Recipient any right or license, of any kind,
          with respect to the Confidential Information.

          6. CONTACTS DEEMED EXCLUSIVE AND VALUABLE. Because of this Agreement,
          the Parties involved in this transaction or series of transactions may learn from one another,
                                                       12
Case 1:20-cv-25081-XXXX Document 1 Entered on FLSD Docket 12/14/2020 Page 13 of 31



           or from their principals, the names, telephone numbers, email addresses, and other contact
           information of clients, borrowers, investors, lenders, agents, brokers, lending corporations,
           banks, manufacturers, individuals and/or trusts, or buyers and sellers hereinafter referred
           to as “Contacts.” The Parties agree that the identities of the Contacts shall be recognized
           by the other Party as the exclusive and valuable Contacts of the introducing Party and shall
           remain so for the duration of this Agreement, including any renewal/roll-over period.

                                                    ...

           14. TERM OF OBLIGATION. This Agreement shall be effective from the Effective Date
           and for any particular Confidential Information shall continue to be in effect for three (3)
           years from the receipt of said Confidential Information (“Term”). The following Sections
           of this Agreement will survive any termination or expiration of this Agreement: 1-11 & 16.

   (August 24, 2020 READS NCNDA at ¶¶ 3, 5-6.)

           47.     Paragraph 8 of the August 24, 2020 READS NCNDA further provides:

           8. NON-CIRCUMVENTION. Parties agree that, during the period of this partnership and
           for three (3) years after the termination of this Agreement, parties shall not, directly or
           indirectly, on behalf of itself or of anyone other than party, solicit or attempt to solicit any
           client, customer and or vendor of other parties for the purpose of providing similar or
           Competitive Services without the written consent. For purposes of this Agreement, the term
           “Competitive Services” means services in any of the business lines of the parties as of the
           date of termination of this Agreement, including lines or types of business contemplated
           by the parties to be available within six (6) months of termination of this Agreement, and
           the terms “Clients, Customers and or Vendors” means any person or entity (A) with whom
           the parties had contact on behalf of other parties during the term of this Agreement or (B)
           about whom the party learned confidential information or trade secrets during or as a result
           of its providing the Services to or on behalf of the other party, or (c) any client, customer
           or vendor of party. Parties shall not, directly or indirectly, on behalf of itself or of anyone
           other than that party, solicit or attempt to solicit any client, customer and or vendor of the
           other party for the purpose of providing similar or Competitive Services without the written
           consent of the other party, including for the avoidance of doubt, the parties introduces to
           the other parties.

   (Id. at ¶ 8.)

           48.     Defendant READS breached the NCNDA by, among other things, disclosing

   Confidential Information and circumventing Plaintiffs, in connection with transactions involving

   Lions Group, Jake Yang, Natalie Makous, C&A Logistix, Jo Ann Makous, Leah Cox, Eric Brady,

   Maury Lyon and an individual named Brandon.




                                                          13
Case 1:20-cv-25081-XXXX Document 1 Entered on FLSD Docket 12/14/2020 Page 14 of 31




          49.     As set forth at Paragraphs 13 through 42, Defendant READS disclosed Confidential

   Information, including Plaintiffs’ clients, customers and or vendors, to a seller group including

   Leah Cox, Eric Brady, Maury Lyon and an individual named Brandon, in a direct and blatant

   attempt to solicit Plaintiffs’ clients, customers or venders for the purpose of providing similar or

   Competitive Services without the written consent of Plaintiffs.

          50.     These communications were made without Plaintiffs’ knowledge and/or Plaintiffs’

   consent.

          51.     Defendant READS has breached Paragraphs 3, 5, 6, 8 and 14 of the August 24

   READS NCNDA by failing to keep Plaintiffs’ Confidential Information strictly confidential and

   prevent any unauthorized access to, reproduction of, disclosure of, and/or use of the Confidential

   Information, disclosing the Confidential Information without permission or consent of Plaintiffs,

   and, directly or indirectly, on behalf of itself or of anyone other than party, soliciting or attempt to

   solicit any client, customer and or vendor of Plaintiffs for the purpose of providing similar or

   Competitive Services without the written consent of Plaintiffs.

          52.     Defendant READS’ breaches were willful, intentional, wanton, malicious, in bad

   faith and based on acts of dishonesty.

          53.     Moreover, Defendant READS’ breaches were done with the intent to defraud

   Plaintiffs. Defendant READS’ actions in fact defrauded Plaintiffs.

          54.     As such, Plaintiffs have suffered actual and direct damages due to Defendant

   READS’ failure to comply with its obligations under the August 24, 2020 READS NCNDA.




                                                     14
Case 1:20-cv-25081-XXXX Document 1 Entered on FLSD Docket 12/14/2020 Page 15 of 31




                                                COUNT II
                                      Breach of Contract – NCNDA
                                        (against Richard Woods)

          55.     Plaintiffs incorporate the allegations preceding the first count of the Complaint as

   though fully set forth herein.

          56.     The August 24, 2020 READS NCNDA is a valid and binding contract between

   Plaintiffs and Defendant Richard Woods.

          57.     The August 24, 2020 READS NCNDA provides, in relevant part:

          3. CONFIDENTIALITY OBLIGATION.

             3.1 During the Term, the Recipient shall at all times:

             (a) Keep all of the Confidential Information strictly confidential and prevent any
             unauthorized access to, reproduction of, disclosure of, and/or use of the Confidential
             Information;

             (b) Disclose the Confidential Information only to those officers, directors, and/or
                  employees of the Recipient who need to know such information in order to
                  carry out the Purpose of Disclosure (collectively, “Representatives” or
                  separately, a “Representative”). In the event the employment or appointment
                  of any Representative is terminated, the Recipient agrees to use its best efforts
                  to recover any Confidential Information in such Representative’s custody or
                  control;

                                                       ...

          5. OWNERSHIP OF THE CONFIDENTIAL INFORMATION. The Recipient
          understands and agrees that all right, title, and interest in and to the Confidential
          Information shall be, and shall remain, vested in the Disclosing Party. Nothing in this
          Agreement (other than the right to review and evaluate the Confidential Information, solely
          for the Purpose of Disclosure), shall grant the Recipient any right or license, of any kind,
          with respect to the Confidential Information.

          6. CONTACTS DEEMED EXCLUSIVE AND VALUABLE. Because of this Agreement,
          the Parties involved in this transaction or series of transactions may learn from one another,
          or from their principals, the names, telephone numbers, email addresses, and other contact
          information of clients, borrowers, investors, lenders, agents, brokers, lending corporations,
          banks, manufacturers, individuals and/or trusts, or buyers and sellers hereinafter referred
          to as “Contacts.” The Parties agree that the identities of the Contacts shall be recognized
          by the other Party as the exclusive and valuable Contacts of the introducing Party and shall
          remain so for the duration of this Agreement, including any renewal/roll-over period.


                                                       15
Case 1:20-cv-25081-XXXX Document 1 Entered on FLSD Docket 12/14/2020 Page 16 of 31



                                                         ...

           14. TERM OF OBLIGATION. This Agreement shall be effective from the Effective Date
           and for any particular Confidential Information shall continue to be in effect for three (3)
           years from the receipt of said Confidential Information (“Term”). The following Sections
           of this Agreement will survive any termination or expiration of this Agreement: 1-11 & 16.

   (August 24, 2020 READS NCNDA at ¶¶ 3, 5-6.)

           58.     Paragraph 8 of the August 24, 2020 READS NCNDA further provides:

           8. NON-CIRCUMVENTION. Parties agree that, during the period of this partnership and
           for three (3) years after the termination of this Agreement, parties shall not, directly or
           indirectly, on behalf of itself or of anyone other than party, solicit or attempt to solicit any
           client, customer and or vendor of other parties for the purpose of providing similar or
           Competitive Services without the written consent. For purposes of this Agreement, the term
           “Competitive Services” means services in any of the business lines of the parties as of the
           date of termination of this Agreement, including lines or types of business contemplated
           by the parties to be available within six (6) months of termination of this Agreement, and
           the terms “Clients, Customers and or Vendors” means any person or entity (A) with whom
           the parties had contact on behalf of other parties during the term of this Agreement or (B)
           about whom the party learned confidential information or trade secrets during or as a result
           of its providing the Services to or on behalf of the other party, or (c) any client, customer
           or vendor of party. Parties shall not, directly or indirectly, on behalf of itself or of anyone
           other than that party, solicit or attempt to solicit any client, customer and or vendor of the
           other party for the purpose of providing similar or Competitive Services without the written
           consent of the other party, including for the avoidance of doubt, the parties introduces to
           the other parties.

   (Id. at ¶ 8.)

           59.     Defendant Richard Woods breached the NCNDA by, among other things,

   disclosing Confidential Information and circumventing Plaintiffs, in connection with transactions

   involving Lions Group, Jake Yang, Natalie Makous, C&A Logistix, Jo Ann Makous, Leah Cox,

   Eric Brady, Maury Lyon and an individual named Brandon.

           60.     As set forth at Paragraphs 13 through 42, Defendant Richard Woods disclosed

   Confidential Information, including Plaintiffs’ clients, customers and or vendors, to a seller group

   including Leah Cox, Eric Brady, Maury Lyon and an individual named Brandon, in a direct and




                                                         16
Case 1:20-cv-25081-XXXX Document 1 Entered on FLSD Docket 12/14/2020 Page 17 of 31




   blatant attempt to solicit Plaintiffs’ clients, customers or venders for the purpose of providing

   similar or Competitive Services without the written consent of Plaintiffs.

           61.     These communications were made without Plaintiffs’ knowledge and/or Plaintiffs’

   consent.

           62.     Defendant Richard Woods has breached Paragraphs 3, 5, 6, 8 and 14 of the August

   24 READS NCNDA by failing to keep Plaintiffs’ Confidential Information strictly confidential

   and prevent any unauthorized access to, reproduction of, disclosure of, and/or use of the

   Confidential Information, disclosing the Confidential Information without permission or consent

   of Plaintiffs, and, directly or indirectly, on behalf of itself or of anyone other than party, soliciting

   or attempt to solicit any client, customer and or vendor of Plaintiffs for the purpose of providing

   similar or Competitive Services without the written consent of Plaintiffs.

           63.     Defendant Richard Woods’ breaches were willful, intentional, wanton, malicious,

   in bad faith and based on acts of dishonesty.

           64.     Moreover, Defendant Richard Woods’ breaches were done with the intent to

   defraud Plaintiffs. Defendant READS’ actions in fact defrauded Plaintiffs.

           65.     As such, Plaintiffs have suffered actual and direct damages due to Defendant

   Richard Woods’ failure to comply with his obligations under the August 24, 2020 READS

   NCNDA.

                                               COUNT III
                                      Breach of Contract – NCNDA
                                         (against Lion’s Group)

           66.     Plaintiffs incorporate the allegations preceding the first count of the Complaint as

   though fully set forth herein.



                                                      17
Case 1:20-cv-25081-XXXX Document 1 Entered on FLSD Docket 12/14/2020 Page 18 of 31




          67.     The September 24, 2020 NCNDA is a valid and binding contract between Plaintiffs,

   Jake Yang, Lions Group and Jo Ann Makous, in her capacity as the attorney representative of Jake

   Yang and Lions Group.

          68.     The September 24, 2020 NCNDA provides, in relevant part:

          3. CONFIDENTIALITY OBLIGATION.

             3.1 During the Term, the Recipient shall at all times:

             (a) Keep all of the Confidential Information strictly confidential and prevent any
             unauthorized access to, reproduction of, disclosure of, and/or use of the Confidential
             Information;

             (b) Disclose the Confidential Information only to those officers, directors, and/or
             employees of the Recipient who need to know such information in order to carry out
             the Purpose of Disclosure (collectively, “Representatives” or separately, a
             “Representative”). In the event the employment or appointment of any
             Representative is terminated, the Recipient agrees to use its best efforts to recover
             any Confidential Information in such Representative’s custody or control;

                                                       ...

          5. OWNERSHIP OF THE CONFIDENTIAL INFORMATION. The Recipient
          understands and agrees that all right, title, and interest in and to the Confidential
          Information shall be, and shall remain, vested in the Disclosing Party. Nothing in this
          Agreement (other than the right to review and evaluate the Confidential Information, solely
          for the Purpose of Disclosure), shall grant the Recipient any right or license, of any kind,
          with respect to the Confidential Information.

          6. CONTACTS DEEMED EXCLUSIVE AND VALUABLE. Because of this Agreement,
          the Parties involved in this transaction or series of transactions may learn from one another,
          or from their principals, the names, telephone numbers, email addresses, and other contact
          information of clients, borrowers, investors, lenders, agents, brokers, lending corporations,
          banks, manufacturers, individuals and/or trusts, or buyers and sellers hereinafter referred
          to as “Contacts.” The Parties agree that the identities of the Contacts shall be recognized
          by the other Party as the exclusive and valuable Contacts of the introducing Party and shall
          remain so for the duration of this Agreement, including any renewal/roll-over period.

                                                       ...

          14. TERM OF OBLIGATION. This Agreement shall be effective from the Effective Date
          and for any particular Confidential Information shall continue to be in effect for three (3)
          years from the receipt of said Confidential Information (“Term”). The following Sections
          of this Agreement will survive any termination or expiration of this Agreement: 1-11 & 16.

   (September 24, 2020 NCNDA at ¶¶ 3, 5-6.)
                                                       18
Case 1:20-cv-25081-XXXX Document 1 Entered on FLSD Docket 12/14/2020 Page 19 of 31




           69.     Paragraph 8 of the September 24, 2020 NCNDA further provides:

           8. NON-CIRCUMVENTION. Parties agree that, during the period of this partnership and
           for three (3) years after the termination of this Agreement, parties shall not, directly or
           indirectly, on behalf of itself or of anyone other than party, solicit or attempt to solicit any
           client, customer and or vendor of other parties for the purpose of providing similar or
           Competitive Services without the written consent. For purposes of this Agreement, the term
           “Competitive Services” means services in any of the business lines of the parties as of the
           date of termination of this Agreement, including lines or types of business contemplated
           by the parties to be available within six (6) months of termination of this Agreement, and
           the terms “Clients, Customers and or Vendors” means any person or entity (A) with whom
           the parties had contact on behalf of other parties during the term of this Agreement or (B)
           about whom the party learned confidential information or trade secrets during or as a result
           of its providing the Services to or on behalf of the other party, or (c) any client, customer
           or vendor of party. Parties shall not, directly or indirectly, on behalf of itself or of anyone
           other than that party, solicit or attempt to solicit any client, customer and or vendor of the
           other party for the purpose of providing similar or Competitive Services without the written
           consent of the other party, including for the avoidance of doubt, the parties introduces to
           the other parties.

   (Id. at ¶ 8.)

           70.     Defendant Lions Group breached the NCNDA by, among other things, disclosing

   Confidential Information and circumventing Plaintiffs, in connection with transactions involving

   Lions Group, Jake Yang, Natalie Makous, C&A Logistix, Jo Ann Makous, Leah Cox, Eric Brady,

   Maury Lyon and an individual named Brandon.

           71.     As set forth at Paragraphs 13 through 42, Defendant Lions Group disclosed

   Confidential Information, as defined under the September 24, 2020 NCNDA, to a seller group

   including Leah Cox, Eric Brady, Maury Lyon and an individual named Brandon, in a direct and

   blatant attempt to solicit Plaintiffs’ clients, customers or venders for the purpose of providing

   similar or Competitive Services without the written consent of Plaintiffs.

           72.     These communications were made without Plaintiffs’ knowledge and/or Plaintiffs’

   consent.

           73.     Defendant Lions Group has breached Paragraphs 3, 5, 6, 8 and 14 of the September

   24 NCNDA by failing to keep Plaintiffs’ Confidential Information strictly confidential and prevent
                                                         19
Case 1:20-cv-25081-XXXX Document 1 Entered on FLSD Docket 12/14/2020 Page 20 of 31




   any unauthorized access to, reproduction of, disclosure of, and/or use of the Confidential

   Information, disclosing the Confidential Information without permission or consent of Plaintiffs,

   and, directly or indirectly, on behalf of itself or of anyone other than party, soliciting or attempt to

   solicit any client, customer and or vendor of Plaintiffs for the purpose of providing similar or

   Competitive Services without the written consent of Plaintiffs.

          74.      Defendant Lions Group’s breaches were willful, intentional, wanton, malicious, in

   bad faith and based on acts of dishonesty.

          75.      Moreover, Defendant Lions Group’s breaches were done with the intent to defraud

   Plaintiffs. Defendant Lions Group’s actions in fact defrauded Plaintiffs.

          76.      As such, Plaintiffs have suffered actual and direct damages due to Defendant Lions

   Group’s failure to comply with its obligations under the September 24, 2020 NCNDA.

                                                COUNT IV
                                      Breach of Contract -- NCNDA
                                          (against Jake Yang)

          77.      Plaintiffs incorporate the allegations preceding the first count of the Complaint as

   though fully set forth herein.

          78.      The September 24, 2020 NCNDA is a valid and binding contract between Plaintiffs,

   Jake Yang, Lions Group and Jo Ann Makous, in her capacity as the attorney representative of Jake

   Yang and Lions Group.

          79.      The September 24, 2020 NCNDA provides, in relevant part:

          3. CONFIDENTIALITY OBLIGATION.

              3.1 During the Term, the Recipient shall at all times:

              (a) Keep all of the Confidential Information strictly confidential and prevent any
              unauthorized access to, reproduction of, disclosure of, and/or use of the Confidential
              Information;


                                                       20
Case 1:20-cv-25081-XXXX Document 1 Entered on FLSD Docket 12/14/2020 Page 21 of 31



            (b) Disclose the Confidential Information only to those officers, directors, and/or
            employees of the Recipient who need to know such information in order to carry out
            the Purpose of Disclosure (collectively, “Representatives” or separately, a
            “Representative”). In the event the employment or appointment of any
            Representative is terminated, the Recipient agrees to use its best efforts to recover
            any Confidential Information in such Representative’s custody or control;

                                                       ...

         5. OWNERSHIP OF THE CONFIDENTIAL INFORMATION. The Recipient
         understands and agrees that all right, title, and interest in and to the Confidential
         Information shall be, and shall remain, vested in the Disclosing Party. Nothing in this
         Agreement (other than the right to review and evaluate the Confidential Information, solely
         for the Purpose of Disclosure), shall grant the Recipient any right or license, of any kind,
         with respect to the Confidential Information.

         6. CONTACTS DEEMED EXCLUSIVE AND VALUABLE. Because of this Agreement,
         the Parties involved in this transaction or series of transactions may learn from one another,
         or from their principals, the names, telephone numbers, email addresses, and other contact
         information of clients, borrowers, investors, lenders, agents, brokers, lending corporations,
         banks, manufacturers, individuals and/or trusts, or buyers and sellers hereinafter referred
         to as “Contacts.” The Parties agree that the identities of the Contacts shall be recognized
         by the other Party as the exclusive and valuable Contacts of the introducing Party and shall
         remain so for the duration of this Agreement, including any renewal/roll-over period.

                                                       ...

         14. TERM OF OBLIGATION. This Agreement shall be effective from the Effective Date
         and for any particular Confidential Information shall continue to be in effect for three (3)
         years from the receipt of said Confidential Information (“Term”). The following Sections
         of this Agreement will survive any termination or expiration of this Agreement: 1-11 & 16.

   (September 24, 2020 NCNDA at ¶¶ 3, 5-6.)

         80.     Paragraph 8 of the September 24, 2020 NCNDA further provides:

         8. NON-CIRCUMVENTION. Parties agree that, during the period of this partnership and
         for three (3) years after the termination of this Agreement, parties shall not, directly or
         indirectly, on behalf of itself or of anyone other than party, solicit or attempt to solicit any
         client, customer and or vendor of other parties for the purpose of providing similar or
         Competitive Services without the written consent. For purposes of this Agreement, the term
         “Competitive Services” means services in any of the business lines of the parties as of the
         date of termination of this Agreement, including lines or types of business contemplated
         by the parties to be available within six (6) months of termination of this Agreement, and
         the terms “Clients, Customers and or Vendors” means any person or entity (A) with whom
         the parties had contact on behalf of other parties during the term of this Agreement or (B)
         about whom the party learned confidential information or trade secrets during or as a result
         of its providing the Services to or on behalf of the other party, or (c) any client, customer
         or vendor of party. Parties shall not, directly or indirectly, on behalf of itself or of anyone
                                                       21
Case 1:20-cv-25081-XXXX Document 1 Entered on FLSD Docket 12/14/2020 Page 22 of 31



           other than that party, solicit or attempt to solicit any client, customer and or vendor of the
           other party for the purpose of providing similar or Competitive Services without the written
           consent of the other party, including for the avoidance of doubt, the parties introduces to
           the other parties.

   (Id. at ¶ 8.)

           81.     Defendant Jake Yang breached the NCNDA by, among other things, disclosing

   Confidential Information and circumventing Plaintiffs, in connection with transactions involving

   him, Lions Group, Natalie Makous, C&A Logistix, Jo Ann Makous, Leah Cox, Eric Brady, Maury

   Lyon and an individual named Brandon.

           82.     As set forth at Paragraphs 13 through 42, Defendant Jake Yang disclosed

   Confidential Information, as defined under the September 24, 2020 NCNDA, to a seller group

   including Leah Cox, Eric Brady, Maury Lyon and an individual named Brandon, in a direct and

   blatant attempt to solicit Plaintiffs’ clients, customers or venders for the purpose of providing

   similar or Competitive Services without the written consent of Plaintiffs.

           83.     These communications were made without Plaintiffs’ knowledge and/or Plaintiffs’

   consent.

           84.     Defendant Jake Yang has breached Paragraphs 3, 5, 6, 8 and 14 of the September

   24 NCNDA by failing to keep Plaintiffs’ Confidential Information strictly confidential and prevent

   any unauthorized access to, reproduction of, disclosure of, and/or use of the Confidential

   Information, disclosing the Confidential Information without permission or consent of Plaintiffs,

   and, directly or indirectly, on behalf of itself or of anyone other than party, soliciting or attempt to

   solicit any client, customer and or vendor of Plaintiffs for the purpose of providing similar or

   Competitive Services without the written consent of Plaintiffs.

           85.     Defendant Jake Yang’s breaches were willful, intentional, wanton, malicious, in

   bad faith and based on acts of dishonesty.
                                                        22
Case 1:20-cv-25081-XXXX Document 1 Entered on FLSD Docket 12/14/2020 Page 23 of 31




          86.     Moreover, Defendant Jake Yang’s breaches were done with the intent to defraud

   Plaintiffs. Defendant Jake Yang’s actions in fact defrauded Plaintiffs.

          87.     As such, Plaintiffs have suffered actual and direct damages due to Defendant Jake

   Yang’s failure to comply with his obligations under the September 24, 2020 NCNDA.

                                                COUNT V
                                      Breach of Contract – NCNDA
                                        (against Jo Ann Makous)

          88.     Plaintiffs incorporate the allegations preceding the first count of the Complaint as

   though fully set forth herein.

          89.     The September 24, 2020 NCNDA is a valid and binding contract between Plaintiffs,

   Jake Yang, Lions Group and Jo Ann Makous, in her capacity as the attorney representative of Jake

   Yang and Lions Group.

          90.     The September 24, 2020 NCNDA provides, in relevant part:

          3. CONFIDENTIALITY OBLIGATION.

             3.1 During the Term, the Recipient shall at all times:

             (a) Keep all of the Confidential Information strictly confidential and prevent any
             unauthorized access to, reproduction of, disclosure of, and/or use of the Confidential
             Information;

             (b) Disclose the Confidential Information only to those officers, directors, and/or
             employees of the Recipient who need to know such information in order to carry out
             the Purpose of Disclosure (collectively, “Representatives” or separately, a
             “Representative”). In the event the employment or appointment of any
             Representative is terminated, the Recipient agrees to use its best efforts to recover
             any Confidential Information in such Representative’s custody or control;

                                                ...

          5. OWNERSHIP OF THE CONFIDENTIAL INFORMATION. The Recipient
          understands and agrees that all right, title, and interest in and to the Confidential
          Information shall be, and shall remain, vested in the Disclosing Party. Nothing in this
          Agreement (other than the right to review and evaluate the Confidential Information, solely
          for the Purpose of Disclosure), shall grant the Recipient any right or license, of any kind,
          with respect to the Confidential Information.

                                                      23
Case 1:20-cv-25081-XXXX Document 1 Entered on FLSD Docket 12/14/2020 Page 24 of 31




           6. CONTACTS DEEMED EXCLUSIVE AND VALUABLE. Because of this Agreement,
           the Parties involved in this transaction or series of transactions may learn from one another,
           or from their principals, the names, telephone numbers, email addresses, and other contact
           information of clients, borrowers, investors, lenders, agents, brokers, lending corporations,
           banks, manufacturers, individuals and/or trusts, or buyers and sellers hereinafter referred
           to as “Contacts.” The Parties agree that the identities of the Contacts shall be recognized
           by the other Party as the exclusive and valuable Contacts of the introducing Party and shall
           remain so for the duration of this Agreement, including any renewal/roll-over period.

                                                    ...

           14. TERM OF OBLIGATION. This Agreement shall be effective from the Effective Date
           and for any particular Confidential Information shall continue to be in effect for three (3)
           years from the receipt of said Confidential Information (“Term”). The following Sections
           of this Agreement will survive any termination or expiration of this Agreement: 1-11 & 16.

   (September 24, 2020 NCNDA at ¶¶ 3, 5-6.)

           91.     Paragraph 8 of the September 24, 2020 NCNDA further provides:

           8. NON-CIRCUMVENTION. Parties agree that, during the period of this partnership and
           for three (3) years after the termination of this Agreement, parties shall not, directly or
           indirectly, on behalf of itself or of anyone other than party, solicit or attempt to solicit any
           client, customer and or vendor of other parties for the purpose of providing similar or
           Competitive Services without the written consent. For purposes of this Agreement, the term
           “Competitive Services” means services in any of the business lines of the parties as of the
           date of termination of this Agreement, including lines or types of business contemplated
           by the parties to be available within six (6) months of termination of this Agreement, and
           the terms “Clients, Customers and or Vendors” means any person or entity (A) with whom
           the parties had contact on behalf of other parties during the term of this Agreement or (B)
           about whom the party learned confidential information or trade secrets during or as a result
           of its providing the Services to or on behalf of the other party, or (c) any client, customer
           or vendor of party. Parties shall not, directly or indirectly, on behalf of itself or of anyone
           other than that party, solicit or attempt to solicit any client, customer and or vendor of the
           other party for the purpose of providing similar or Competitive Services without the written
           consent of the other party, including for the avoidance of doubt, the parties introduces to
           the other parties.

   (Id. at ¶ 8.)

           92.     Defendant Jo Ann Makous breached the NCNDA by, among other things,

   disclosing Confidential Information and circumventing Plaintiffs, in connection with transactions

   involving her, Jake Yang, Lions Group, Natalie Makous, C&A Logistix, Leah Cox, Eric Brady,

   Maury Lyon and an individual named Brandon.
                                                          24
Case 1:20-cv-25081-XXXX Document 1 Entered on FLSD Docket 12/14/2020 Page 25 of 31




          93.     As set forth at Paragraphs 13 through 42, Defendant Jo Ann Makous disclosed

   Confidential Information, as defined under the September 24, 2020 NCNDA, to a seller group

   including Leah Cox, Eric Brady, Maury Lyon and an individual named Brandon, in a direct and

   blatant attempt to solicit Plaintiffs’ clients, customers or venders for the purpose of providing

   similar or Competitive Services without the written consent of Plaintiffs.

          94.     These communications were made without Plaintiffs’ knowledge and/or Plaintiffs’

   consent.

          95.     Defendant Jo Ann Makous has breached Paragraphs 3, 5, 6, 8 and 14 of the

   September 24, 2020 NCNDA by failing to keep Plaintiffs’ Confidential Information strictly

   confidential and prevent any unauthorized access to, reproduction of, disclosure of, and/or use of

   the Confidential Information, disclosing the Confidential Information without permission or

   consent of Plaintiffs, and, directly or indirectly, on behalf of itself or of anyone other than party,

   soliciting or attempt to solicit any client, customer and or vendor of Plaintiffs for the purpose of

   providing similar or Competitive Services without the written consent of Plaintiffs.

          96.     Defendant Jo Ann Makous breached the September 24, 2020 NCNDA while acting

   on her own behalf and as principal and agent of Lions Group.

          97.     Defendant Jo Ann Makous’ breaches were willful, intentional, wanton, malicious,

   in bad faith and based on acts of dishonesty.

          98.     Moreover, Defendant Jo Ann Makous’ breaches were done with the intent to

   defraud Plaintiffs. Defendant Jo Ann Makous’ actions in fact defrauded Plaintiffs.

          99.     As such, Plaintiffs have suffered actual and direct damages due to Defendant Jo

   Ann Makous’ failure to comply with her obligations under the September 24, 2020 NCNDA.



                                                    25
Case 1:20-cv-25081-XXXX Document 1 Entered on FLSD Docket 12/14/2020 Page 26 of 31




                                                COUNT VI
                                           Unjust Enrichment
                                         (against all Defendants)

           100.     Plaintiffs incorporate the allegations preceding the first count of the Complaint as

   though fully set forth herein.

           101.     This claim is alleged in the alternative to Counts I, II, III, IV and V solely as to

   Defendants READS, Richard Woods, Lions Group, Jake Yang and Jo Ann Makous.

           102.     Beginning in August 2020, Plaintiffs provided Defendants with its contacts,

   connections and work performed in furtherance of transactions for the purchase and sale of PPE.

           103.     Defendants used the contacts, connections and work performed by Plaintiffs to

   explore and consummate transactions for the purchase and sale of PPE, without notifying or

   involving Plaintiffs.

           104.     READS, Lions Group, C&A Logistix and Leah Cox thereby benefited from the

   contacts, connections and work performed by Plaintiff.

           105.     Separate and apart from any benefits conferred on READS, Lions Group and/or

   C&A Logistix, Richard Woods, Jake Yang, Jo Ann Makous and Natalie Makous were personally

   enriched by Plaintiffs’ contacts, connections and work.

           106.     Accordingly, Defendants voluntarily accepted and retained the benefits conferred

   by Plaintiffs.

           107.     Defendants did not provide any compensation to Plaintiffs.

           108.     It would be manifestly unjust and inequitable to permit Defendants to retain the

   value of Plaintiffs’ contacts, connections and work without compensating Plaintiffs for the

   immense value of sourcing and providing this information, as well as for the immense value of

   Plaintiffs indispensable and hard work.

                                                     26
Case 1:20-cv-25081-XXXX Document 1 Entered on FLSD Docket 12/14/2020 Page 27 of 31




                                            COUNT VII
          Violation of Florida’s Deceptive and Unfair Trade Practices Act (“FDUTPA”)
                                     (against all Defendants)

          109.    Plaintiffs incorporate the allegations preceding the first count of the Complaint as

   though fully set forth herein.

          110.    Defendants engaged in deceptive and unfair trade practices by, among other things:

                  (a)     Disclosing Plaintiffs’ proprietary contacts and connections without
                  Plaintiffs’ knowledge or consent;

                  (b)     Representing to third parties that Defendants were the primary
                  contacts for the subject transactions for the purchase and sale of PPE and
                  furthering these transactions, without Plaintiffs’ knowledge, consent or
                  participation;

                  (c)    Misappropriating Plaintiffs’ contacts, connections and work to
                  explore, further and consummate transactions for the purchase and sale of
                  PPE, while intentionally circumventing Plaintiffs; and

                  (d)     Engaging in numerous overt acts, as alleged in Paragraphs 13
                  through 42, to explore business opportunities and consummate transactions
                  for the purchase and sale of PPE based in whole or in part on the contacts,
                  connections and hard work of Plaintiffs, without Plaintiffs’ involvement,
                  with the intent to misappropriate commissions duly owed to Plaintiffs.

          111.    These deceptive and unfair trade practices constituted fraudulent acts.

          112.    Defendants willfully engaged in each of these deceptive trade practices, with full

   knowing that its trade practices were deceptive.

          113.    Moreover, Defendants’ actions were willful, intentional, wanton, malicious, in bad

   faith and based on acts of dishonesty. Each of Defendants’ fraudulent and deceptive trade practices

   were also undertaken with the intent to defraud Plaintiffs and did, in fact, defraud Plaintiffs.

          114.    Each of the Defendants’ officers, directors or representatives, Jake Yang, Jo Ann

   Makous and Natalie Makous, personally orchestrated, directed, or willfully participated in the

   aforementioned tortious conduct and accordingly may be held personally liable for these actions,

                                                    27
Case 1:20-cv-25081-XXXX Document 1 Entered on FLSD Docket 12/14/2020 Page 28 of 31




   which were not undertaken solely by reason of being officers, directors and/or representatives of

   Lions Group and/or C&A Logistix, respectively.

           115.    As direct and proximate result of the foregoing, Plaintiffs have suffered substantial

   damages.

           116.    Plaintiffs are entitled to attorneys’ fees under Fla. Stat. § 501.2105.

           117.    In addition, Plaintiffs are likely to be damaged by Defendants’ deceptive trade

   practices in the future.

                                               COUNT VIII
                                            Civil Conspiracy
                                         (against all Defendants)

           118.    Plaintiffs incorporate the allegations preceding the first count of the Complaint as

   though fully set forth herein.

           119.    Richard Woods and READS; Lions Group, Jake Yang and Jo Ann Makous; C&A

   Logistix and Natalie Makous; and Leah Cox, respectively, each agreed to perform unlawful acts

   in furtherance of the wrongful conspiracy, as set forth herein. 1

           120.    In furtherance of their wrongful conspiracy, Defendants performed numerous overt

   acts, including but not limited to those set forth in Paragraphs 13 through 42 of this Complaint, as

   well as the following:

           (a) Misappropriating the contacts, connections and work performed by Plaintiff,

           (b) Using Plaintiffs’ contacts, connections and work to explore business
               opportunities and/or consummate a transaction for the purchase and sale of
               PPE, without Plaintiffs’ knowledge, consent or participation, and

           (c) Failing and refusing to provide any compensation to Plaintiffs.


   1
    Plaintiffs civil conspiracy claim is not based on any agreement between any of the following groups of
   Defendants: (a) Richard Woods and READS, (b) Lions Group, Jo Ann Makous and Jake Yang, or (c) C&A
   Logistix and Natalie Makous.
                                                     28
Case 1:20-cv-25081-XXXX Document 1 Entered on FLSD Docket 12/14/2020 Page 29 of 31




           121.    Defendants willfully engaged in each of these overt acts, with full knowledge that

   their acts were unlawful.

           122.    In fact, Defendants’ actions were willful, intentional, wanton, malicious, in bad

   faith and based on acts of dishonesty. Each of Defendants’ overt acts were also undertaken with

   the intent to defraud Plaintiffs and did, in fact, defraud Plaintiffs.

           123.    Each of the Defendants’ officers, directors or representatives, including Richard

   Woods, Jake Yang, Jo Ann Makous and Natalie Makous personally orchestrated, directed, or

   willfully participated in the aforementioned tortious conduct and accordingly may be held

   personally liable for these actions, which were not undertaken solely by reason of being officers,

   directors and/or representatives of READS, Lions Group and/or C&A Logistix, respectively.

           124.    As a direct and proximate result of the acts committed pursuant to Defendants’

   wrongful conspiracy, Plaintiffs have suffered substantial damages.

                                         PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs demand judgment against the Defendants as follows:

           A.      Awarding Plaintiffs all actual and direct damages caused by Defendants’ wrongful

   conduct;

           B.      Awarding Plaintiffs all consequential and/or special damages caused by

   Defendants’ wrongful conduct, to the full extent permissible under Florida law;

           C.      Awarding Plaintiffs damages from all claims, losses, liabilities, damages, expenses

   and costs including, without limitation, reasonable fees for attorneys, expert witnesses and court

   costs, pursuant to Paragraph 16 of the August 24, 2020 READS NCNDA;




                                                      29
Case 1:20-cv-25081-XXXX Document 1 Entered on FLSD Docket 12/14/2020 Page 30 of 31




          D.      Awarding Plaintiffs damages from all claims, losses, liabilities, damages, expenses

   and costs including, without limitation, reasonable fees for attorneys, expert witnesses and court

   costs, pursuant to Paragraph 16 of the September 24, 2020 NCNDA;

          E.      Awarding Plaintiffs reasonable attorneys and costs under Fla. Stat. § 501.2105; and

          F.      Awarding Plaintiffs such further relief as the Court deems just and proper.

                                        DEMAND FOR JURY TRIAL

          Plaintiffs hereby demands a trial by jury on all issues so triable.

          Dated December 14, 2020.




                                                    30
Case 1:20-cv-25081-XXXX Document 1 Entered on FLSD Docket 12/14/2020 Page 31 of 31




                                         Respectfully submitted,

                                         By: /s/ Joshua Truppman
                                         Joshua Truppman, Esq.
                                         Florida Bar No. 111795
                                         Benjamin H. Brodsky, Esq.
                                         Florida Bar No. 73748
                                         Brodsky Fotiu-Wojtowicz, PLLC
                                         Counsel for Plaintiffs
                                         200 SE 1st Street, Suite 400
                                         Miami, Florida 33131
                                         Tel: 305-503-5054
                                         Fax: 786-749-7644
                                         joshua@bfwlegal.com
                                         bbrodsky@bfwlegal.com
                                         docketing@bfwlegal.com

                                         AND

                                         Barry L. Rothberg, Esq.,
                                         Florida Bar No. 160873
                                         GREENBERG TRAURIG PA
                                         Counsel for Plaintiffs
                                         333 SE 2nd Ave., Suite 4400
                                         Miami, FL 33131
                                         305.579.0500
                                         rothbergb@gtlaw.com




                                        31
